PER CURIAM:
Upon consideration of the petition, briefs and argument in this cause the writ of *317certiorari should issue and the cause be remanded with directions for the deputy to reconsider the case in the light of the opinions of this Court in Stephens v. Winn-Dixie Stores, Inc., et al., filed January 25, 1967, and in Evans v. Florida Industrial Commission et al., 196 So.2d 748, filed February 1, 1967.
It is so ordered.
THORNAL, C. J., and THOMAS, DREW and O’CONNELL, JJ., concur.
CALDWELL and ERVIN, JJ., dissent.